Title: To George Washington from Brigadier General Charles Scott, 24 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Sept. 24th [1778] 9 oClock
          
          I have not been able to hear any Thing farther of the partie that Came out Yesterday. I detached Majr Lee this morning at day brake to watch their motions & if Possable to discover their intention. the flat Bottom boats being moved up to King bridg Leads me to believe they Ither intend to Turn my Right, whilst they amuse me in Front, or that they intend passing Some Troops over the river under Cover of this Partie, so soon as any thing turns up worthy Your Excellencys attention it Shall be transmitted without delay. I am daily discovering Stors of Rum Onions &c. in this Neighbourhood. that it Will be impossable For Me to say with any degree of Certainty when I shall be able to take my New position But am in hopes it will not exceed two days.
          I probably may want Some more hard money Shortly, as an officer is now going up, who will Diliver You this letter, Your Excellency will Be pleasd to Send Some down by him. I am Your Excellencys Obt Servt
          
            Chs Scott
          
        